Judgment of 3/17/00 vacated and mandate
of 4/10/00 recalled and judgment reentered
effective 3/8/01 by unpublished order filed 3/8/01
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 99-4320
MAURICE EDGAR MCKENZIE, a/k/a
Richard Knight, a/k/a Emanuel
Askew, a/k/a Cappo, a/k/a Cappa,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Solomon Blatt, Jr., Senior District Judge.
(CR-97-32)

Submitted: February 29, 2000

Decided: March 17, 2000

Before MURNAGHAN and WILLIAMS, Circuit Judges,
and HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Kenneth M. Mathews, Columbia, South Carolina, for Appellant. J.
Rene Josey, United States Attorney, Robert H. Bickerton, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Maurice Edgar McKenzie pled guilty to conspiracy to possess with
intent to distribute and to distribute crack cocaine, in violation of 21
U.S.C.A. § 846 (West 1999), and money laundering, in violation of
18 U.S.C.A. § 1956 (West Supp. 1999). The district court sentenced
McKenzie to 327 months imprisonment. McKenzie appeals his sen-
tence and convictions. Finding no error, we affirm.

I.

First, McKenzie contends that his guilty plea was not knowing or
voluntary because his plea was based on erroneous information from
his attorney that (1) Tamah Rivers, his girlfriend and codefendant, did
not wish to speak with him about their cases and (2) his plea would
assist Rivers in getting the full benefits of her own plea bargain. How-
ever, "an appropriately conducted Rule 11 proceeding . . . must be
recognized to raise a strong presumption that the plea is final and
binding." United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir.
1992). At McKenzie's plea hearing, the district court complied in all
respects with Rule 11. In addition, after a hearing on McKenzie's
motion to withdraw his plea, the district court specifically found that
Rivers did not wish to speak with McKenzie, that there was no "pack-
age deal" for both Rivers and McKenzie's pleas, and that McKenzie's
counsel did not give him erroneous information. Thus, we hold that
the district court properly found that McKenzie's plea was knowing
and voluntary.

II.

Next, McKenzie challenges the denial of his motion to withdraw
his guilty plea. A court must consider six factors in determining
whether the defendant meets his burden in order to withdraw his plea:

                   2
(1) whether the defendant offered credible evidence that his plea was
not knowing or voluntary; (2) whether the defendant credibly asserted
his legal innocence; (3) whether there was a delay between the entry
of the plea and the filing of the motion; (4) whether the defendant was
assisted by competent counsel; (5) whether withdrawal would preju-
dice the government; and (6) whether withdrawal would inconve-
nience the court and waste judicial resources. See United States v.
Moore, 931 F.2d 245, 248 (4th Cir. 1991). The fifth factor, prejudice
to the government, need not be considered until the defendant suc-
cessfully establishes that a fair and just reason exists for withdrawing
his guilty plea. See United States v. Haley, 784 F.2d 1218, 1219 (4th
Cir. 1986).

Consideration of facts (1), (2), and (4) weighs heavily against
McKenzie. First, in accepting McKenzie's guilty plea, the district
court thoroughly questioned him about the voluntariness of his pleas
and ensured that he understood the charges, elements of proof, and
maximum sentences involved. The court specifically asked McKenzie
whether his pleas were induced by threats or coercion, and he
answered that they were not.

Second, McKenzie never made a credible assertion of innocence.
The district court specifically found McKenzie to be an incredible
witness. In addition, McKenzie stated that the factual basis presented
at his plea hearing was "substantially correct."

Third, the district court found McKenzie's counsel to be compe-
tent. In fact, the only complaint McKenzie raised regarding his coun-
sel was that he did not let McKenzie talk to Rivers and led McKenzie
to believe that Rivers' plea was contingent on his own plea. After a
hearing, the district court specifically found that McKenzie's attorney
did not make these statements. Because McKenzie did not present a
fair and just reason for withdrawing his plea, we find that the district
court did not abuse its discretion in denying McKenzie's motion.

III.

McKenzie next contends that the Government breached the plea
agreement by arguing for an adjustment to his sentence based on
obstruction of justice. However, while the Government made other

                  3
promises in the plea agreement, obstruction of justice was not men-
tioned, and there was no "catch-all" provision preventing the Govern-
ment from seeking any further adjustments. Because the terms of the
parties' agreement may not be supplemented with"unmentioned
terms," see United States v. Fentress, 792 F.2d 461, 464 (4th Cir.
1986), the district court properly found that the Government did not
breach the plea agreement.

IV.

Finally, McKenzie argues that the district court erred in enhancing
his sentence two levels for obstruction of justice under U.S. Sentenc-
ing Guidelines Manual § 3C1.1 (1998). The Government requested
the two-level enhancement on the grounds that McKenzie perjured
himself at the hearing on his motion to withdraw his plea. The district
court, after thoroughly considering all the arguments and evidence
presented, found that McKenzie had provided materially false infor-
mation to the court regarding both his innocence on the charges to
which he pled guilty and the erroneous information allegedly pro-
vided by his attorney. The court also determined that McKenzie's tes-
timony had been falsely given in order to secure a withdrawal of his
guilty plea. We find that the enhancement was fully supported by the
district court's findings and that the court's factual findings were not
clearly erroneous.

Accordingly, we affirm McKenzie's convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                  4